Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 07/30/2021. Claims 1-6, 8-13, 15-19, and 21-23 are pending in the case. This action is Final.

Applicant Response
In Applicant’s response dated 07/30/2021, Applicant amended Claims 1, 8, 15, 22, and 23 and argued against all objections, and rejections previously set forth in the Office Action dated 06/04/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 8, 10, 12, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, and 8 of U.S. Patent No. 10303343 B1 issued on May 28, 2019 in view of Barton (US Publication US 20150095975 A1, Pub. Date: Apr. 15, 
Although the claims at issue are not identical, they are not patentably distinct from each other because the recitations of the claims are identical with the exception of an additional limitation in the pending claims.

Instant Application 15/865,885
Reference Application (US 10303343 B1 )

Claim 1: A system, comprising: a computing device that comprises a processor and memory; and program instructions executable in the computing device that, when executed by the computing device, cause the computing device to: 

receive a request to generate a device profile for an operating system platform;

retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters for configuring the operating platform system on respective mobile device; 
render a data driven user interface for configuring the device profile based at least in part on the definition file, rendering the data driven user interface comprises displaying a plurality of user interface elements that each correspond with one of the plurality of platform parameters; 
receive user-input for one of the plurality of user interface elements;
modify one of a plurality of values that corresponds to a respective configuration 
generate the device profile based at least in part on the plurality of values, generating the device profile comprising generating platform-specific code for the operating system platform based on the plurality of values, the device profile being executable in association with the operating system platform on a mobile device
store the device profile in a command queue for the mobile device in response to generating the device profile, wherein the command queue is stored in the memory and a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and 
transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.

establish a communication channel with a definition file repository;

receive, over a network, a definition file for a target platform from the definition file repository, the definition file comprising a plurality of platform parameters associated with the target platform;
receive a request to generate a device profile for the target platform;

render a data driven user interface for configuring the device profile based at least in part on the definition file, rendering the data driven user interface comprises displaying a plurality of user interface elements that each correspond with one of the plurality of platform parameters;
receive user input for one of the plurality user interface elements, the user-input modifying a respective value associated with one of the plurality of platform parameters;
retrieve a plurality of values from the plurality of user interface elements; and


generate the device profile based at least in part on a platform translation of the plurality of values, the device profile being executed in association with the target platform on a mobile device


2. (Original) The system of claim 1, wherein the definition file for the target platform is received by periodically receiving a latest version of the definition file from the definition file repository, the definition file being stored in a data store associated with the computing device.
Claim 5: The system of claim 1, wherein program instructions further cause the computing device to generate the device profile based at least in part on a translation of the plurality of values into an executable file for the operating system platform
3. (Original) The system of claim 1, wherein the definition file comprises a console definition file, and wherein the program instructions further cause the computing device to facilitate the definition file repository receiving a platform definition file from a platform-specific definition file service, wherein the definition file repository 

Claim 7: The system of claim 1, wherein each of the plurality of platform parameters comprising a field type and a unique identifier among the plurality of platform parameters for a plurality of different platforms.

Claim 8:  The system of claim 7, wherein the program instructions cause the computing device to generate the platform translation based at least in part on the unique identifier and the target platform.


	As shown in the table above, Claims 1, 3, 8, 10, 15, and 17 of the instant application 15/865,885 are anticipated by Claim 1 of U.S. patent application US 10303343 B1. In addition, Claims 5 and 12 of the current application are anticipated by Claim 7 and 8 of U.S. patent application US 10303343 B1. 
	With regards to independent Claims 1 and 15, the only differences between the current applications and Claim 1 of patented application US 10303343 B1 is the newly added claim limitation that states “store the device profile in a command queue for the mobile device in response to generating the device profile, wherein the command queue is stored in the memory and  a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.”
	As the office action below shows, Barton teaches some the limitations of Claim 1. 
Barton does not teach or suggest the system wherein: store the device profile in a command queue for the mobile device, wherein a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device.”
	However, Malik discloses the system wherein: store the device profile in a command queue for the mobile device in response to generating the device profile, wherein the command queue is stored in the memory and a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device (see (see Malik: Fig.1 and Fig.2, [0045] - [0046], and detailed citation in the office action below); and Sinha teaches  transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device (see Sinha: Fig.8, [0083],see office actin below for detailed citation)
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent No. US 10303343 B1 with analogues arts  Barton , Malik and Sinha because the modification would allow enterprise IT administrators the tools configure, implement and manage BYOD policy quickly and seamlessly into the network, while ensuring relatively high levels of privacy, security, and/or reliability. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (Pub. No.: US 20150095975 A1, Pub. Date: April 15, 2015) in view of Malik et al (Pub. No.: US 20130007245 A1, Pub. Date: February 25 2016) in further view of Sinha et al (US Pub No.:  US 20160255117A1, Pub. Date: September 1, 2016)

Regarding independent Claim 1,
	Barton discloses a system (see Fig. 1, illustrating computer system architecture) comprising: 
a computing device that comprises a processor and memory and program instructions executable in the computing device (see Barton: Fig.1, [0029], computer device with that when executed by the computing device cause the computing device to: 
receive a request to generate a device profile for an operating system platform (see Barton : Fig.7, [0121], “the one or more computing device may receive initial policy settings or other data for inclusion in a policy (for example generated device profile). For example, application preparation tools may assemble one or more policies including, for example, a set of default MRM system-provided policies, which may also include one or more application-specific policies or settings provided by the application developer.” i.e. the policy settings are includes the configuration of the device profile for the mobile device.”) See also [0122] describing “one or more computing devices may proceed to finalize configuration of the policy for the managed application (generated device profile, as illustrated in steps 703-709 of FIG. 7.”
retrieve a definition file from a data store (see Barton: Fig.7, [0123], “At step 7103, “one or more computing devices may create or otherwise display a user interface (UI) to display various portions of the initial policy settings. For example, upon uploading of the managed application, the one or more computing devices may read the initial policy settings or any other metadata (i.e. definition files)
render a data driven user interface for configuring the device profile based at least in part on the definition file, rendering the data driven user interface comprises displaying a plurality of user interface elements that each correspond with one of the plurality of platform parameters (see Barton: Fig.7, [0123], “At step 703, the one or more computing devices may create or otherwise display a user interface (UI) to display various portions of the initial policy settings. For example, upon uploading of the managed application, the one or more computing devices may read the initial policy settings or any other metadata associated with or packaged with the application and may dynamically compose an administrative user interface for all setting descriptions, policy metadata, etc. Further details related to the user interface will be discussed below in connection with FIGS. 12A-12J.”); 
receive user-input for one of the plurality of user interface elements (see Barton: 
modify one of a plurality of values that corresponds to a respective configuration setting of a plurality of platform features executable on the operating system platform based at least in part on the user-input (see Barton: Fig.7, [0125], “At step 707, the one or more computing devices may determine to produce one or more published versions of the policy. In some variations, the determination may be made responsive to input that is received via the user interface from the IT administrator (or other user). Such input may, for example, represent an acceptance of the policy for the managed application or a command to publish the policy”); and 
generate the device profile based at least in part on the plurality of values (see Barton:  Fig.7, [0127], “At step 709, the one or more computing devices may produce ( i.e. generate) one or more policy files for the managed application”), generating the device profile comprising generating platform-specific code for the operating system platform based on the plurality of values (see Barton: Fig.7, [0127], “For example, after the IT administrator (or other user) approves the policy for publishing/distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced”), the device profile being executable in association with the operating system platform on a mobile device (see Barton: Fig.7, [0129], “At step 711, the one or more computing devices may provide the managed application and the policy file available to be available for download by one or  and the device profile is configured to impose a functionality restriction on the operating system platform executed by the mobile device (see for e.g. Barton: Fig.12I-12J, [0178], a policy file may include various settings defined as part of an application restriction settings group identifier (e.g., those illustrated in FIGS. 12I and 12J as being part of setting group 2025 and setting group 2125). see also [0191], “for example, a disable e-mail setting that blocks/allows access to the mobile device's e-mail functions; a disable paste setting that blocks/allows paste operations; a disable print setting that blocks/allows access to the mobile device's print functions; a disable cloud setting that blocks/allows access to the mobile device's cloud services; and one or more network traffic filters.”)
Barton does not explicitly teach a system wherein:
retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters for configuring the operating system platform on a respective mobile device; 
store the device profile in a command queue for the mobile device in response to generating the device profile, wherein the command queue is stored in the memory and  a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and 
transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.
However, Malik discloses the system wherein:
retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters for configuring the operating system platform on a respective mobile device (see Malik: Fig.1, [0045], [0046], “a device front end related to an Apple iOS device is configured to work with Apple's server and the mobile device to gather any requested status information from the mobile device. Similarly, a device front end can be configured to work with an Android device, which may include the ability to communicate with an app running on the device. By providing a plurality of device front ends 16, software device front ends can easily be added to the MDM system 5 as mobile device platforms change or as an organization chooses to support new platforms.
store the device profile in a command queue for the mobile device in response to generating the device profile (see Malik: Fig.2, [0047], “Upon processing mobile device status information, message handlers 18 provide real-time status updates 22 to be stored and organized as records in device database 20. Device database 20 may include one or more records for each mobile device registered with MDM system 5. Using status updates 22, device database 20 can update these records and provide substantially real-time information about the status of mobile devices 10. Device database 20 can provide persistent storage of mobile device status information allowing an administrator to access status information about mobile devices 10, even when a device is offline. Device database 20 can include one or more data stores that include one or more software objects suitable for interfacing with one or more memory devices, including hard drives, flash drives, shared memory, cloud-based memory, etc.”), wherein the command queue is stored in the memory (see Malik: Fig.2, [0050], “The rules evaluation 26 queue provides an interface between the monitoring engine 24, and the core rules engine 28. Mobile device status changes may wait in rules evaluation queue 26 until core rules engine 28 is free to process this information. Rules evaluation queue 26 may be any software component that maintains memory structures suitable for storing device status updates for access by core rules engine 28.”), and  
a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device (see Malik: Fig.2, [0046], “Message handlers 18 collect incoming data about mobile devices, format this status information into a usable form (which may include parsing and normalizing device information for 
	Because both Barton and Malik  are in the same/similar field of endeavor of managing and configuring bring your own device (BYOD) implementation using configuration management system in an enterprise or corporation environment, by accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed in Barton to include the system that retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters associated with the operating system platform, store the device profile in a command queue for the mobile device and transmit the device profile from the command queue to the mobile device as taught by Malik .2One would have been motivated to make such a combination in order to simplify the management and configuration of mobile devices by an IT manager in implementing BYOD policy quickly and seamlessly into the network, while ensuring relatively high levels of privacy, security, and/or reliability. (See Malik, [0005])
	As shown above, Malik transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device (see Malik: [0040], “the user may be directed to a URL where configuration information and security certificates can be downloaded. Once certificates are downloaded from a certificate authority 
	Barton and Malik does not explicitly teach or disclose the system that transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.
	However, Sinha teaches the system that transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device (see Sinha: Fig.8, [0083], “The user of the mobile device 550 may be presented with information about what will be managed and/or queried by the server. The configuration profile may be sent or provided to the mobile device 550 is a variety of methods, e.g. email, text message, web browser link (a uniform resource locator (URL) link), physical loading via a connection to the mobile device 550, and the like. Also, the configuration profile may include software configured to operate on the mobile device 550 to coordinate and provide the MDM functionality”)
	Because Barton , Malik and Sinha  are in the same/similar field of endeavor of managing and configuring bring your own device (BYOD) implementation using configuration management system in an enterprise or corporation environment, by accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed in Barton in view of Piekarsk, to include the system wherein the platform messaging service instructs by transmitting a message to the mobile Sinha. One would have been motivated to make such a combination in order to allow enterprise IT administrators to configure and implement BYOD policy that includes enforcing rules on how BYOD devices resources, applications, and functionality are used to increase productivity.
	
Regarding Claim 2,
	Barton - Malik - Sinha teaches all the limitations of Claim1. Barton - Malik - Sinha further teaches the system wherein the plurality of user interface elements comprises at least one of a text box, a drop-down menu, or a check-box ( see Barton: for e.g. Fig.12D, [0141], “If the administrator selects to edit the policy via option 1445, a mobile application details screen 1505 may be displayed in the user interface. The details screen 1505 may present an opportunity for the administrator to view and edit various settings of the policy.” i.e. the selection user interface provided to the administrator includes textbox, checkbox, or dropdown menu)  

Regarding Claim 3,
	Barton - Malik - Sinha teaches all the limitations of Claim1. Barton - Malik - Sinha further teaches the system wherein program instructions further cause the computing device to generate the device profile based at least in part on a translation of the plurality of values into an executable file for the operating system platform. (See Barton: Fig. 7, [0129], “he one or more computing devices may produce one or more policy files for the managed application. 

Regarding Claim 4,
	Barton - Malik - Sinha teaches all the limitations of Claim 3. Barton - Malik - Sinha and Qureshi further teaches the system wherein the executable file comprises at least one of a JavaScript Object Notation (JSON) file or an Extensible Markup Language (XML) file (see Barton: [0127], “At step 709, the one or more computing devices may produce one or more policy files for the managed application. For example, after the IT administrator (or other user) approves the policy for publishing/distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced. In some environments, the settings of the policy file represent the corporate policy that should be enforced in order to access resources that are accessible via the access gateway or to execute the managed application”)    

Regarding Claim 5, 
	Barton - Malik - Sinha teaches all the limitations of Claim1. Barton - Malik - Sinha further teaches the system wherein each of the plurality of platform parameters comprises a field type and a unique identifier for a plurality of respective parameters for a plurality of operating system platforms (see Barton: Fig.5, [0043], “The boot message includes any information that allows the server 102 to uniquely identify that user device 108 from among the other user devices 108 that may be configured in the system. In one embodiment, the message includes the MAC address, current firmware, version, model number, a timestamp, and/or any other information needed to allow the server to uniquely identify the user device. In one specific embodiment, the boot message also includes the configurable parameters of the user device along with any customized parameter values to be used by the server for configuring that user device 108. In other embodiments, the configurable parameters and customized parameter values may be uploaded to the server in one or more other messages separate from the boot message.”). see also [0016] describing a configurable parameters may include information associated with a software version of the operating system and/or software versions of one or more applications installed on the user device 108 such that, when accessed, the application 104 accesses parameter values that are compatible with the version of software installed on the user device.
	
Regarding Claim 6,
	Barton - Malik - Sinha teaches all the limitations of Claim 1. Barton - Malik - Sinha and Qureshi further teaches the system wherein the plurality of platform features comprises at least one of an audio capturing application, an image capturing application, a phone application, and a text messaging application (see Barton: for e.g. [0143], “if the application makes a call to the mobile device's camera, various settings to block/allow access to the camera 

Regarding independent Claim 8 and 15,
	Claim 8 is directed to a non-transitory computer-readable medium and Claim 15 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 1 and are rejected under the same rationale.

Regarding Claim 9 and 16,
	Claim 9 is directed to a non-transitory computer-readable medium claim and Claim 16 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 2 and are rejected under the same rationale.

Regarding Claim 10 and 17,
	Claim 10 is directed to non-transitory computer-readable medium claim and claim 17 have a similar scope limitation as Claim 3 and is rejected under the same rationale.

Regarding Claim 11 and 18,
	Claim 11 is directed to a non-transitory computer-readable medium claim and Claim 18 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 4 and are rejected under the same rationale.

Regarding Claim 12,
	Claim 12 is directed to non-transitory computer-readable medium claim and claim 12 have a similar scope limitation as Claim 5 and is rejected under the same rationale.

Regarding Claim 13 and 19,
	Claim 13 is directed to non-transitory computer-readable medium claim and Claim 19 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 6 and are rejected under the same rationale.

Regarding Claim 21,
	Barton - Malik - Sinha teaches all the limitations of Claim17. Barton - Malik - Sinha further teaches the system wherein the translation of the plurality of values into the executable file for the operating system platform (see Barton: Fig. 7, [0129], “the one or more computing devices may produce one or more policy files for the managed application. For example, after the IT administrator (or other user) approves the policy for publishing /distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced.”), further comprises: selecting, in the computing device, a platform-specific translation technique based on the operating system platform (see Malik: Fig.7 , [0081], “shows a template 84 that may be selected to enforce minimum OS versions required for a mobile device to access corporate resources. By selecting a button in user interface 80, an administrator can bring up a template to create a rule that excludes devices 

Regarding Claim 22,
	Barton - Malik - Sinha teaches all the limitations of Claim 1. Barton - Malik - Sinha further teaches the system wherein the platform message service instructs by transmitting a message to the mobile device, wherein the message comprises a uniform resource locator (URL) link that transmits the request upon activation of the URL link (see Sinha: Fig.8, [0083], “The user of the mobile device 550 may be presented with information about what will be managed and/or queried by the server. The configuration profile may be sent or provided to the mobile device 550 is a variety of methods, e.g. email, text message, web browser link (a uniform resource locator (URL) link), physical loading via a connection to the mobile device 550, and the like. Also, the configuration profile may include software configured to operate on the mobile device 550 to coordinate and provide the MDM functionality”)

Regarding Claim 23,
	Claim 23 is directed to non-transitory computer-readable medium claim have a similar/same claim limitation as Claim 22 and is rejected under the same rationale.

Response to Arguments
Non-Statutory Double Patenting Rejection
With regard to the Non-Statutory Double Patenting Rejection, applicant argues that “claims in the present application are patentability distinction from claims 1, 6, 7, and 8 of U.S. Patent No. 10,303,343 because the claims in the present application recite multiple patentably distinct limitations from claims 1, 6, 7, and 8 of U.S. Patent No. 10,303,343.

 Examiner respectfully disagrees.
As the office action above shows, Claims 1, 3, 5, 8, 10, 12, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, and 8 of U.S. Patent No. 10303343 B1 issued on May 28, 2019 in view of Barton (US Publication US 20150095975 A1, Pub. Date: Apr. 15, 2015) in of Malik et al (Pub. No.: US 20130007245 A1, Pub. Date: February 25 2016) in further view of Sinha et al (US Pub No.:  US 20160255117A1, Pub. Date: September 1, 2016)
Examiner notes that the newly added limitations that recites: store the device profile in a command queue for the mobile device in response to generating the device profile, wherein the command queue is stored in the memory and  a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device, wherein the request is generated by an activation of a uniform resource locator (URL) by the mobile device.”. (See office action above) 

	
Claim Rejections - 35 U.S.C. § 103,
Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20200162472 A1 
Zadeh, Bahram Ali 
Dynamically generating restriction profiles for managed devices
US 20130346268 A1
Pereira; Wesley
Mobile Application Management
US 20130298185 A1
KONERU; RAJ KUMAR
Mobile Application Management Systems and Methods Thereof
US 20050255833 A1
Bar-Or, Shahar
Message aggregation system and method for a mobile communication device
US 20110252240 A1
Freedman; Gordie
Mobile Device Management


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Z.W.S./Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177